OPINION OF THE COURT
Per Curiam.
Final judgment entered June 20, 2005, affirmed, with $25 costs. Order, dated July 29, 2005, modified to deny landlord’s cross motion and to remand the matter for such further proceedings as may be necessary to determine the amount of use and occupancy due landlord; as modified, order affirmed, without costs.
Civil Court, finding the landlord’s evidence “overwhelming” and that tenant “lied and recanted his testimony” both at trial and a posttrial hearing, granted the holdover petition upon its ultimate conclusion that tenant had engaged in “profiteering” in connection with his stabilized apartment. We sustain the possessory award, since “the determination of the Trial Judge . . . was not against the weight of the credible evidence, and constituted a reasonable assessment of the evidence, giving due consideration to the trial court’s advantage of seeing and hearing the witnesses” (Matter of Freeman St. Props., LLC v Thelian, 34 AD3d 475, 476 [2006], quoting Health ‘N Sports v 1020 WW Food Corp., 191 AD2d 534, 535 [1993]; see also Claridge Gardens v Menotti, 160 AD2d 544 [1990]). There is simply no basis to disturb the court’s express factual findings that tenant “placed at least seven advertisements for roommates in the Village Voice over three years” and that, out of the four roommate arrangements admitted to by tenant, at least two involved substantial overcharges, with the roommates “charged more than the entire [lawful monthly] rent, if one considers the overlap of roommates and the security deposits.” We agree, on this record, that the tenant’s commercial exploitation of his stabilized apartment required eviction (see Rent Stabilization Code [9 NYCRR] § 2525.7; West 148 LLC v Yonke, 11 Misc 3d 40 [2006]).
Landlord’s recovery of use and occupancy is properly limited to “the amount charged by [it] for the apartment pursuant to the rent stabilization laws plus any additional amounts received by [tenant] from the illegal [roommate arrangements]” (Hughes v Lenox Hill Hosp., 8 AD3d 140, 140 [2004]).